FILED
                            NOT FOR PUBLICATION                                MAY 21 2012

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                          No. 11-30146

               Plaintiff - Appellee,               D.C. No. 4:10-cr-00156-BLW

  v.
                                                   MEMORANDUM *
KAYLAN JAY BELL,

               Defendant - Appellant.



                    Appeal from the United States District Court
                              for the District of Idaho
                     B. Lynn Winmill, Chief Judge, Presiding

                              Submitted May 15, 2012 **

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       Kaylan Jay Bell appeals from the 42-month sentence imposed following his

guilty-plea conviction for failure to register as a sex offender, in violation of 18

U.S.C. § 2250(a). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, appellant’s
request for oral argument is denied.
      Bell contends that the district court erred under Tapia v. United States, 131
S. Ct. 2382 (2011), by selecting his sentence on the basis of his need for

rehabilitation. Because Bell did not object on this basis before the district court,

we review for plain error. See United States v. Tapia, 665 F.3d 1059, 1063 (9th

Cir. 2011). We find none. The court selected Bell’s sentence out of concern for

protecting society, rather than to promote rehabilitation. Moreover, Bell has not

established that any error affected his substantial rights. See United States v.

Waknine, 543 F.3d 546, 554 (9th Cir. 2008) (to establish plain error, a defendant

must demonstrate “a reasonable probability that he would have received a different

sentence” if the district court had not erred).

      AFFIRMED.




                                            2                                      11-30146